Opinión disidente del
Juez Asociado Señor Alonso Alonso.
Por vez primera este Tribunal se expresa sobre un asunto de tan trascendental importancia para la sociedad puertorriqueña como lo es la responsabilidad de la prensa por publicaciones que pueden degradar la memoria de un muerto y desacreditar la honra y dignidad de sus familia-res sobrevivientes, y lo hace con un razonamiento equivocado.
La opinión mayoritaria de este Tribunal, al descansar exclusivamente en la Ley de Libelo y Calumnia de 1902 (32 L.P.R.A. see. 3141 et seq.) y exigir que los demandantes tenían que probar el elemento de intención o con negligen-cia crasa y grave menosprecio a la verdad (véase opinión mayoritaria, pág. 879), para todos los efectos prácticos deja *885huérfanos de una causa de acción de daños y perjuicios al padre y a los hermanos de una persona fallecida que sos-tienen que el titular y la noticia publicados falsa y negli-gentemente por el periódico en cuestión les ha causado da-ños a los demandantes. Además, los priva de su causa de acción sin permitirle siquiera intentar probarla, al decidir este caso declarando con lugar una sentencia sumaria.
I
De entrada hay que destacar que este caso trata de un padre de familia y unos hermanos que son ciudadanos co-munes o figuras privadas. No se trata de un funcionario o figura pública donde es necesario establecer malicia real por parte del que publica la información libelosa; Oliveras v. Paniagua Diez, 115 D.P.R. 257 (1984). Hemos resuelto que “el asesinato de una persona no convierte a ésta, ni a sus familiares, en figuras públicas.” Colón v. Romero Barceló, 112 D.P.R. 573, 582 (1982). Por ser ello así, una vez establecida la falsedad de la información y la realidad del daño, basta que el afectado establezca la negligencia del autor del escrito o manifestación, según elaborada en el campo del derecho de daños y perjuicios, para que prospere la acción. González Martínez v. López, 118 D.P.R. 190, 192 (1987); Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 424 (1977); Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37 (1988).
Equivocadamente, este Tribunal aplica al caso de autos normas jurisprudenciales que fueron elaboradas para ca-sos de acciones de libelo y calumnias incoadas por funcio-narios o figuras públicas. García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 180 (1978); Clavell v. El Vocero de P.R., 115 D.P.R. 685, 690 (1984); Oliveras v. Paniagua Diez, supra; Soc. de Gananciales v. López, 116 D.P.R. 112 (1985); Pueblo v. Olivero Rodríguez, 112 D.P.R. 369 (1982); Zequeira Blanco v. El Mundo, Inc., 106 D.P.R. 432 (1977). El efecto *886del dictamen del Tribunal en el caso de autos es darles a estos ciudadanos privados el mismo trato que a las figuras o funcionarios públicos.
II
Coincido con el Juez Asociado Señor Fuster Berlingeri en que, en este caso, no procedía dictar sentencia sumaria. Nuestras decisiones que dan trato preferencial a la solici-tud de sentencia sumaria se limitan a aquellos casos en que por tratarse de figuras públicas es necesario demostrar malicia real. García Cruz v. El Mundo, Inc., supra; Oliveras v. Paniagua Diez, supra; Clavell v. El Vocero de P.R., supra.
Por otro lado, los tribunales no están obligados a dictar sentencia sumaria a favor del promovente por el mero he-cho de que el promovido no se opusiera a la solicitud de sentencia sumaria. Regla 36.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III. El tribunal puede dictar sentencia suma-ria, aun a favor del promovido, si de los autos surge que no existe controversia de hechos esenciales. M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910 (1989). Hemos sostenido que la decisión del foro de instancia sobre el particular merece gran deferencia. Por otra parte, los casos de daños y perjuicios no deben de ordinario adjudicarse mediante sentencia sumaria, sino resolverse en el juicio en su fondo. Vda. de Viera v. Tribunal Superior, 93 D.P.R. 503, 508 (1966).
Más aún, un examen del expediente del caso refleja que El Vocero de Puerto Rico, Inc. (en adelante El Vocero), en su solicitud de sentencia sumaria, aceptó a los fines de ésta que lo publicado era “totalmente falso”. Apéndice, pág. 00024. A tales efectos, los demandantes presentaron un es-crito de oposición a sentencia sumaria y solicitud de senten-cia sumaria parcial acogiendo los hechos tal y como fueron aceptados por El Vocero en cuanto a la falsedad de lo *887publicado. De esta manera, alegaron que no existía “con-troversia real de hechos en cuanto a la negligencia de la parte demandante [sic] al publicar una falsedad difamato-ria” ((énfasis suplido) Apéndice, pág. 00016); negaron que fueran de aplicación exclusiva a los hechos las disposicio-nes de la Ley de Libelo y Calumnia de 1902, y fundamen-taron su derecho a ser resarcidos al amparo de las disposi-ciones del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, y del Art. II, Sec. 8 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
El 14 de octubre de 1988 el tribunal a quo (Hon. Antonio R. Barceló) declaró no ha lugar a ambas solicitudes de sen-tencia sumaria por entender que existía una controversia real de hechos.
El Vocero presentó ante nos una solicitud de revisión el 10 de enero de 1992. En esta solicitud de revisión por pri-mera vez alega que al aceptar la falsedad de la información publicada, implícitamente también aceptó que medió negli-gencia en la publicación y que la parte demandante así lo entendió. Solicitud de certiorari, pág. 4. Por tal razón se-ñala que erró el tribunal de instancia al resolver que exis-tía una controversia real sobre los hechos y, además, que erró al no resolver que como cuestión de derecho procedía dictarse sentencia a su favor.
En estas circunstancias, donde El Vocero aceptó que lo publicado era “totalmente falso” y en su escrito de revisión ante nos aceptó que medió negligencia en la publicación, no puede dictarse sentencia sumaria en su favor.
La opinión mayoritaria de este Tribunal evade esta con-troversia al no aplicar la norma de negligencia procedente bajo los preceptos del Art. 1802 del Código Civil, supra, y al confinar el derecho a reclamar de los demandantes exclu-sivamente a las disposiciones de la Ley de Libelo y Calum-nia de 1902.
*888III
Nuestra Constitución es diáfana al establecer que la dignidad del ser humano es inviolable y que toda persona tiene derecho a la protección de ley contra ataques abusi-vos a su honra, reputación y a su vida privada y familiar. Art. II, Secs. 1 y 8, Const. E.L.A., L.P.R.A., Tomo 1. Tam-bién es clara al prohibir la restricción legal estatal a la libertad de palabra o de prensa. Const. E.L.A., supra, Sec. 4.
En el pasado hemos expresado que se requiere hacer un balance entre el interés en una ciudadanía debidamente informada y en fomentar el debate vigoroso sobre cuestio-nes de interés público, de un lado, y la protección del dere-cho a la intimidad, a la protección contra ataques abusivos a la honra y la inviolabilidad de la dignidad del ser hu-mano, del otro. Clavell v. El Vocero, supra, págs. 690-691; (1984); González Martínez v. López, supra, pág. 192.
En el caso de funcionarios o figuras públicas, al sopesar los derechos tutelados por la Constitución, el balance se inclina a favor de la libertad de expresión y de prensa. Ello no es así cuando se trata de figuras privadas. En Torres Silva v. El Mundo, Inc., supra, pág. 422, expresamos:
El fundamento racional de la dicotomía figura pública-privada consiste en que la figura pública, por lo general, goza de un acceso mayor a los medios de comunicación para refutar la publicación difamatoria y contrarrestar su efecto. Además, se asume que la figura pública se ha expuesto voluntariamente al riesgo de un juicio más riguroso por el público. Pero tal asun-ción no se justifica en el caso de las figuras privadas que no se han lanzado a la palestra pública y cuyo interés en la reputa-ción personal no ha sido menguado por ninguna actuación vo-luntaria de su parte. La reparación del daño en estos casos es más digna de ser atendida y más justificado el interés del estado en proteger su reputación.(1) (Enfasis suplido.)
*889Son esas disposiciones constitucionales y el Art. 1802 del Código Civil, supra, las fuentes primarias aplicables a la controversia ante nos y no la Ley de Libelo y Calumnia de 1902 utilizada por este Foro. Como bien expresamos en Clavell v. El Vocero de P.R., supra, pág. 690:
La fuente principal de la protección contra la expresión difa-matoria es la Constitución del Estado Libre Asociado de Puerto Rico. La Ley de Libelo y Calumnia, Ley de 19 de febrero de 1902 (32 L.P.R.A. see. 3141 y ss.), sobrevive tan solo en cuanto es compatible con esa Constitución. Cortés Portalatín v. Hau Colón, 103 D.PR. 734, 738 (1975); García Cruz v. El Mundo, Inc., 108 D.PR. 174, 180 (1978). (Enfasis suplido.)
En el citado caso este Tribunal consideró al deman-dante, licenciado Clavell, como una figura pública, y por ello le dio más peso al “interés en una ciudadanía debida-mente informadla y] en fomentar el debate vigoroso sobre cuestiones de interés público” (Clavell v. El Vocero de P.R., supra, pág. 691) que el derecho a la intimidad. Esas no son las circunstancias en el caso ante nos.
En el balance de intereses el requerir la norma de ne-gligencia en caso como el de autos, no menoscaba la liber-tad de prensa protegida por nuestra Constitución, por tra-tarse aquí de unas figuras privadas y, además, no ser un asunto de interés público.
Acertadamente ha expresado el Prof. Raúl Serrano Ge-yls lo siguiente:
Basta aquí señalar que al presente la Ley de 1902 [refiriéndose específicamente al Art. 2 de la Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3142] parece haber perdido casi toda su importan-cia y los casos hoy se resuelven principalmente bajo las doctri-nas constitucionales aplicables y el Art. 1802 del Código Civil. (Enfasis suplido.) R. Serrano Geyls, Derecho constitucional de *890Estados Unidos y Puerto Rico, Colegio de Abogados de Puerto Rico, Instituto de Educación Práctica Inc., 1988, Vol. II, pág. 1348.
Sostengo que en las circunstancias del presente caso, y tratándose de personas que son figuras privadas, no cabe aplicar como norma exclusiva para la concesión de un re-medio el elemento de intención que dispone la See. 2 de la Ley de Libelo y Calumnia de 1902, supra, pues ello conflige con las Secs. 1 y 8 del Art. II de la Constitución del Estado Libre Asociado, supra.
La opinión mayoritaria del Tribunal equivocadamente le adiciona en la alternativa al elemento de intención, el requisito de que la publicación se haga “con negligencia crasa y grave menosprecio de la verdad”. (Énfasis suplido.) Opinión mayoritaria, pág. 881.
Este dictamen plantea problemas adicionales graves. En primer lugar, introduce un elemento que crea más in-certidumbre sobre cuál es la norma que ha de aplicarse en estos casos, y, en segundo lugar, para todos los efectos prác-ticos, equipara la norma de malicia real requerida para los casos de figuras públicas a figuras privadas.
Le asiste a los demandantes el derecho a ser resarcidos bajo la normativa constitucional vigente y al amparo de las disposiciones del Art. 1802 del Código Civil, supra, inde-pendientemente de las disposiciones de la Ley de Libelo y Calumnia de 1902. Romany v. El Mundo, Inc., 89 D.P.R. .604 (1963). A tales efectos, el demandante lo que tiene que probar es que la información es falsa y que el demandado actuó negligentemente. Véanse: Oliveras v. Paniagua Diez, supra, pág. 262; González Martínez v. López, supra; Ocasio v. Alcalde Mun. de Maunabo, supra; Colón v. Romero Barceló, supra.
Como magistralmente expresara el insigne puertorri-queño Eugenio María de Hostos:
No hay ningún sacerdocio más alto que el del periodista; pero, *891por lo mismo, no hay sacerdocio que imponga más deberes, y por lo mismo, no hay sacerdocio más expuesto a ser peor desempeñado. (Énfasis suplido.) E.M. de Hostos, Tratado de Moral, La Habana, Cuba, Cultural, S.A., 1939, pág. 288.
La opinión que hoy emite este Tribunal, al no aplicar la norma de negligencia a la que hemos hecho referencia, li-mita significativamente las acciones de daños y perjuicios que pueden tener figuras privadas contra la prensa. Ello tiene un enorme alcance e impacto, particularmente al de-bilitar los derechos constitucionales que protegen la digni-dad del ser humano, su vida privada y familiar, así como su honra y reputación.
— O —

 En dicho caso este Tribunal determinó que: la noticia publicada no era difa-matoria de su propia faz y fue debidamente corroborada; el periódico prontamente *889rectificó el error; la información era de un asunto de interés general como es el tráfico de drogas; el riesgo de daños era mínimo, pues Torres Silva no tenía hijos varones, lo que era de conocimiento de sus familiares, vecinos, amigos y de las personas cuyo juicio usualmente preocupa a este Poro, y la información publicada fue la misma que le dio la Policía al periodista.